PER CURIAM.
The sole point meriting discussion is the defendant’s sentence. The sentence imposed in the present case exceeded those set out in the guidelines because the trial court considered the juvenile’s record. Under Puffinberger v. State, 581 So.2d 897 (Fla.1991), an unscored juvenile record is considered for departure purposes only if the record is significant or serious, or if the number and the nature of the dispositions when considered in combination amounts to a significant record. We conclude, after reviewing this defendant’s juvenile record, that his record does not constitute a significant record and should not have been considered.
We reverse and remand for resentencing.
REVERSED AND REMANDED.
*819ANSTEAD and KLEIN, JJ., and WALDEN, JAMES H., Senior Judge, concur.